Priority
Acknowledgment is made of the inventors’ claim for foreign priority under 35 U.S.C. 119 However inventors have not perfected this claim. 
The inventors have not filed certified copies of IL64643 as required. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. 
The inventors must submit the certified copy of the application in accordance with MPEP 215 et seq.
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
Multiple Embodiments
This application contains the following embodiments:
Embodiment 1 – FIGS. 1.1-1.8 
Embodiment 2 – FIGS. 2.1-2-8
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claim Statement
The title according to the WIPO International Registration Publication Data document and the specification reads: Appliance for Preparing Beverages.
The title in the claim statement, [Appliances for Preparing Beverages], is inconsistent with the title in other documents.  
Moreover it is directed to more than one article of manufacture.  35 USC 171 requires designs to be directed to “an article of manufacture," and 35 USC 112 requires that the claim particularly point out and distinctly claim the subject matter which the applicant regards as his invention.  
Therefore, the title must be in the singular, not plural, form.  For correct form and consistency the claim statement has been amended throughout the application, original oath or declaration excepted, to read:  
-- CLAIM: The ornamental design for an Appliance for Preparing Beverages as shown and described. --
Specification
Figure Descriptions

1.1: Perspective (top, front, right) view of a first embodiment
2.1: Perspective (top, front, left) view of a second embodiment
The special description is inconsistent with the drawings. The first part of the descriptions states that the “The right side of each design is omitted because it is a mirror image of the left side view.” It is true that a right elevation is not shown in the drawings but the right side of each embodiment is viewable in the perspective views.
For clarity the word –elevation – has been added. The special description has been amended to read as follows:
-- A right side elevation view of each embodiment is not included because it is a mirror image of the left side elevation view of each embodiment; the parts shown in the color white and delineated by means of broken lines in the reproductions are not part of the claimed design. --
Conclusion
The instant application is in condition for allowance.
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN S ACKER whose telephone number is (571)272-7655.  The examiner can normally be reached on 10 am to 6:30 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918